Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2021.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRAY (US 2016/0344629 A1, hereinafter referred to as GRAY).
	Regarding claim 1, GRAY discloses a system (Fig. 14), comprising: 
a tangible, non-transitory, and machine-readable medium (paragraph [0242]), comprising machine-readable instructions stored thereon that, when executed by a processor, cause performance of operations comprising: 
receiving an indication of a logic design (“At power up, the FPGA is unconfigured and cannot yet perform a useful function. Using its config port 1420 the FPGA 1410 loads, bit by bit, byte by byte, the configuration bitstream file data from the configuration bitstream flash memory 1424 over the configuration signals bus 1422, into the FPGA's configuration port 1420”, paragraph [0245].  At power up, “the configuration bitstream file data” interpreted as “an indication of a logic design” is received by the FPGA 1410); 
identifying an expected resource consumption of the logic design (“A circuit on the FPGA 1410 loads the bitstream, optionally checks it for validity”, paragraph [0245].  After the FPGA 1410 loads the bitstream, the FPGA with Hoplite router core and its constituent submodules and FPGA configurations which is so highly efficient that its FPGA resource consumption achieves theoretical lowest bounds for circuits providing a same functionality,  checks for validity, paragraphs [0245] and [0043]) ; and 
placing the logic design in a system design for an integrated circuit based at least in part on the expected resource consumption of the logic design (“When the entire configuration bitstream has been loaded and the FPGA's configuration cells have been initialized, then the FPGA 1410 “wakes up” configured as the disclosed router, NOC, or system”, paragraph [0245]).

Regarding claim 9, GRAY discloses the system of claim 1, comprising a programmable logic device, wherein the operations comprise: programming the programmable logic device by writing a fabric configuration bitstream to configuration memory of the programmable logic device, where the fabric configuration bitstream is generated based at least in part on the system design (paragraph [0245]).

Allowable Subject Matter
Claims 3-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844